Case 18-30012-JCO Doc 268 Filed 12/17/19 Page 1 of3

UNITED STATES BANKRUPTCY COUR

 

 

ort her. DISTRICT OF I
NSA CO DIVISION
IN RE: } CASE NUMBER
. 7 } [F—SRI2L —T Co

bull Medica) Sentees, 7«- 3

} JUDGE. OlMs hue

}
DEBTOR. } CHAPTER 11

DEBTOR'S STANDARD MONTHLY OPERATING REPORT (BUSINESS)

FOR THE PE
rrom {t/t [14 TO 16/36 [C4

O

 

Comes now the above-named debtor and files its Monthly Operating Reports in accordance with the
Guidelines established by the United States Trustee and FRBP 2015.

Debtor's Address
and Phone Number:

a(o 3 KN. [2 Penne
ee eee Z FC Z1Y63
(85) 437- PLOO

 

 

do

A ttgeney fp for Debtor’ s Signature

 

Attorney's Address
and Phone Number:

ool 5- Ae fre SF
perrsacols, FC 3254 2—
C&§5) €aRP-lW(

 

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously
provided to the United States Trustee Office. Monthly Operating Reports must be filed by the 20" day of

the following month.

For assistance in preparing the Monthly Operating Report, refer to the following resources on the United
States Trustee Program Website, http://www.usdoj.gov/ust/r21/reg_info.htm
1) Instructions for Preparations of Debtor’ s Chapter 11 Monthly Operating Report

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)http://www.usdoj.gov/ust/.

MOR-1
Case 18-30012-JCO Doc 268 Filed 12/17/19 Page 2 of 3

SCHEDULE OF RECEIPTS AND DISBURSEMENTS
FOR THE PERIOD BEGINNING {1/01 /Z0(4 AND ENDING_/!/30 [269

Name of Debtor: Gulf Wedicol serug Tre. Case Number 1MS- BDR—Teo
Date of Petition: _O¢ fos” [221 3
CURRENT CUMULATIVE
—_MONTH PETITION TO DATE

 

1. FUNDS AT BEGINNING OF PERIOD (, 080) 703.334) (b)
2. RECEIPTS:
A. Cash Sales
Minus: Cash Refunds (-)
Net Cash Sales
B. Accounts Receivable
C. Other Receipts (See MOR-3)
(If you receive rental income,
you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)
4, TOTAL FUNDS AVAILABLE FOR

OPERATIONS (Line 1 + Line 3)

 

 

 

 

 

 

 

5. DISBURSEMENTS
. Advertising
Bank Charges
. Contract Labor
Fixed Asset Payments (not incl. in “N”)
. Insurance
Inventory Payments (See Attach. 2)
Leases
. Manufacturing Supplies
Office Supplies
Payroll - Net (See Attachment 4B)
. Professional Fees (Accounting & Legal)
Rent
. Repairs & Maintenance
. Secured Creditor Payments (See Attach. 2) (5 ¢ O, 000.00
. Taxes Paid - Payroll (See Attachment 4C)
. Taxes Paid - Sales & Use (See Attachment 4C)
. Taxes Paid - Other (See Attachment 4C)
. Telephone
Travel & Entertainment
. U.S. Trustee Quarterly Fees +, £700
. Utilities <
. Vehicle Expenses
W. Other Operating Expenses (See MOR-3)
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)
7. ENDING BALANCE (Line 4 Minus Line 6) 725, 828, 33(c) (c)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SGNYPRPOVOZEMPAS TaMMmMyaAw>

 

 

 

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.
This _(7_ day of Decemby20 Ug, c¥-}-

x Signature) J

(a)This number is carried forward from last month’s report. For the firs report only, this number will be the
balance as of the petition date.

(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
the petition.

(c)These two amounts will always be the same if form is completed correctly.

 

 

MOR-2
Case 18-30012-JCO Doc 268 Filed 12/17/19 Page 3 of 3

Attachment 2

 

Secured Creditor Payments

Pursuant to the Order Granting Motion of Debtor to Approve Compromise
and Settlement with Philips Medical Capital, (Doc. 250) the following payment was
made on November 13, 2019:

1. Philips Medical Capital-$150,000.00

In addition to the payment to Secured Creditor, the following payment was
made on November 22, 2019:

1. U.S. Trustee Quarterly fee-$4,875.00

 
